DETAILED ACTION
This office action is based on the claim set submitted and filed on 02/18/2021.
1-2, 5-7, 13-15, and 18-20 have been amended. Claims 10 and 23 have been canceled. Claim 26 is new.
Claims 1-9, 11-22, and 24-26 are currently pending and have been examined.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 26 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
In order to satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See MPEP 2161.01(1). However, generic claim language in the original disclosure does not satisfy the written description requirement if it fails to support the scope of the genus claimed, and even original claims may fail to satisfy the written description requirement when the invention is claimed and described in functional language but the specification does not sufficiently identify how the invention achieves the claimed function, See MPEP 2161.01(1) citing in part Ariad, 598 F.3d at 1349 ("[A]n adequate written description of a claimed genus requires more than a generic statement of an invention's boundaries."). 

Claim 26, recites “identify a geographic area associated with the first user by receiving, by one or more of the one or more global positioning system receivers location data from the global positioning system device”. As best understood, it appears that there is no support for the underlined recitation in the original disclosure of the present application for this limitation. As described in applicant’s specification [0037], the user provides exercise-specific data such as exercise type and location, in [0042], the notification is sent to a second users in the same geographic area, and in [0064], the location is a provided data for a leaderboard. There is not explicit definition of identifying geographical area associated with first user. Furthermore, the specification does not provide any disclosure of using GPS for providing location data and while the spec’s does not provide any examples how the function is performed, the claim(s) encompasses any and/or all examples.
Therefore, applicant has failed to show the actual subject matter in their possession at the time of the invention in a way sufficient to reasonably convey to one skilled in the relevant art that applicant had possession of the claimed invention at the time the application was filed.

Claim 26 recites “the one or more processors comprise one or more global positioning system receivers”. As best understood, it appears that there is no support for the underlined recitation in the original disclosure of the present application for this limitation. As described in applicant’s specification [0071], the global positioning system disclosed comprising a receiver while the claim recites plural or multiple receiver(s), “global positioning system receivers”.   
Therefore, applicant has failed to show the actual subject matter in their possession at the time of the invention in a way sufficient to reasonably convey to one skilled in the relevant art that applicant had possession of the claimed invention at the time the application was filed. This limitation of claim(s) 26 is/are considered to be a new matter.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Step 1
Claims 1-9, 11-22, and 24-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1-9, 11-13 and 26 are drawn to a system, and Claims 14-22 and 24-25 are drawn to a method, and each of which is within the four statutory categories (i.e. a machine and a process). Claims 1-9, 11-22, and 24-26 are further directed to an abstract idea on the grounds set out in detail below.
The steps of the claim for the invention represents an abstract idea of a series of steps that recite a process for interactions of exercise activities and exercise challenges of an athlete with one or more athletes, friends, coaches or trainers, via one or more devices. This abstract idea could 

Independent Claims 1, 13, and 14 are directed to the limitations of: transmit[ting] a notification to initiate a verification process for the post; receive[ing] one or more response in response to the notification; determine[ing] based on the one or more responses; transmit[ing] a request for a verification result for the post; receive[ing], data containing the verification result for the post; transmit[ting] the data containing the verification result; as drafted, is in itself process steps, that under the broadest reasonable interpretation covers a method of organizing human activity (i.e., managing person behavior and interactions including following instructions), thus, an abstract idea, but for the recitation of generic computer components. That is, other than the a non - transitory computer-readable memory, a computer - readable medium, one or more processors, one or more user devices, a display device, a verification device, the claimed invention amounts to performance of the limitations of a method of organizing human activity, For example, but for the computing devices, these claims encompasses a method of organizing human activity, of managing personal behavior and interactions of exercising activities and exercise challenges among athletes and coaches. For example, but for the non - transitory computer readable memory, the one or more processors, and the computer readable medium, one or more user devices, a display device, a verification device, these claims encompass a person following instructions to post exercise data about a first user, transmitting a Claims 1, 13, and 14 recite an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of “capture[ing] an image or video of an exercise …; acquire[ing], … a post which comprises the image or video and exercise data about an exercise performed by a first user and “display an/the icon and a/the post” which is a nominal or tangential addition to the abstract idea and as such amounts to insignificant and extra/post extra-solution activity, See MPEP § 2106.05(g). Additional elements such as “a non - transitory computer - readable memory, a computer - readable medium, one or more processors, one or more user devices, a display device, a verification device that implements the identified abstract idea. These additional elements have been interpreted to be a computer with a general - purpose processor, see, Specification, Paragraph, [0030], as disclosed, "a computer system such as a desktop computer, notebook or laptop computer, netbook, a tablet computer, e-book reader, GPS device, camera, personal digital assistant (PDA), handheld electronic device, cellular telephone, smartphone, other suitable electronic device, or any suitable combination, thereof, see, Paragraph [0007], a processor, programming instructions; see, Paragraph, [0056], a memory, which is disclosed at a high - level of generality (i.e., a non – transitory computer readable memory, one or more processors to execute a computer readable 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitations as a method of organizing human activity, (i.e., managing personal behavior, relationships, or interactions between people, which is a certain method of organizing human activity, including following instructions, but for, the recitation of generic computer components, then it falls within the "method of organizing human activity" of the grouping of abstract ideas. (See, October 2019 Update: Subject Mater Eligibility). Accordingly, looking at the claims as a whole, individually and in combination, the additional elements fail to integrate the judicial exception into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. The claims do not include additional elements that amount to "significantly more" than the judicial exception because they do not present improvements to another technology or technical field, nor do they affect an improvement to the functioning of the computer itself. The generic computing elements are known and conventional, and besides performing the abstract idea itself, they only serve to perform the court recognized well - understood, routine, and conventional, computer functions of receiving or transmitting data over a network, performing repetitive calculations, electronic record keeping, (See, MPEP §2016.05(d)). None of the hardware in the claims "offer a meaningful limitation beyond generally linking the use of the [system; method] to a particular technological environment that is, implementation via computers". Additionally, the additional limitations are, merely, steps of capturing, acquiring, transmitting, receiving, determining, transmitting, verifying, displaying, all of which, have been held to be well - understood, routine and conventional functions. Moreover, the claims are directed to an abstract idea with additional generic computer elements that do not add meaningful limitations to the abstract idea because they require no more than a generic computer to perform generic computer functions that are well - understood, routine and conventional activities previously known to the industry. Therefore, the claims are patent ineligible.

Dependent Claims 2-9, 11-12, 15-22, and 24-26 include all of the limitations of claim(s) 1, 14 and therefore likewise incorporate the above described abstract idea. While the depending claims add additional limitations, such as: 
“the exercise data reflects the progress of the first user over the prior exercise data”, as recited in claim 2 and 15, where the claims encompass a user further limiting his exercise data to reflect progress of the user over his prior exercise activities and the data collected therewith but for, the recitation of the generic computer components which are similarly rejected because, neither of the claims, further, defined the abstract idea and do not further limit the claim to a practical application or provide an inventive concept such that the claims are subject matter eligible.
“cause the one or more user … to display the icon and the post on a leaderboard based on the predetermined criterion” as recited in claim 3 and 16, where the claim encompasses a user 
“the predetermined criterion is an exercise type, a location, a gender, a body weight, an age, a group association, or a verification status”, as recited in claim 4 and 17, which encompasses a user following instructions that base the predetermined criterion as being an exercise type, a location, a gender, a body weight, an age, a group association, or a verification status but for, the recitation of the generic computer components and that are similarly rejected because, neither of the claims, further, defined the abstract idea and do not further limit the claim to a practical application or provide an inventive concept such that the claims are subject matter eligible.
“cause the one or more user …to display the icon and the post on a leaderboard associated with a group formed by the first user” as recited in claim 5 and 18 where the claims encompasses a user following instructions to display the icon and the post on the leaderboard with a group of other users that he notified but for, the recitation of the generic computer components and that are similarly rejected because, neither of the claims, further, defined the abstract idea and do not further limit the claim to a practical application or provide an inventive concept such that the claims are subject matter eligible.
“cause the one or more user … to display the icon and a post on the leaderboard associated with a user who is spotted by the first user” as recited in claim 6 and 19 where the claims encompasses a user following instructions to display the icon and the post on the leaderboard with a user who spotted by the first user but for, the recitation of the generic computer components and 
“cause the one or more user … to display the icon and the post on a leaderboard associated with a user who is spotting the first user” as recited in claim 7 and 20 where the claims encompasses a user following instructions to display the icon and the post on the leaderboard with a user who is spotting the first user but for, the recitation of the generic computer components and that are similarly rejected because, neither of the claims, further, defined the abstract idea and do not further limit the claim to a practical application or provide an inventive concept such that the claims are subject matter eligible.
“the verification result further comprises a comment from a user” as recited in claim 8 and 21 where the claims encompasses a user following instructions having the verification result received from a user include a comment but for, the recitation of the generic computer components and that are similarly rejected because, neither of the claims, further, defined the abstract idea and do not further limit the claim to a practical application or provide an inventive concept such that the claims are subject matter eligible.
“the one or more user devices are associated with one or more users selected by the first user” as recited in claim 9 and 22 where the claims encompasses a user following instructions having the one or more devices be associated with the one or more users the first user selected to send the notification but for, the recitation of the generic computer components and that are similarly rejected because, neither of the claims, further, defined the abstract idea and do not 
“the first user is an athlete” as recited in claim 11 and 24 and “the exercise is bench press, chest supported row, pushdown, bent press, push press, overhead press, deadlift, fly, biceps curl, lying triceps extensions, or back squat” as recited in claim 12 and 25, which are analyzed as an additional element which are a nominal or tangential addition to the abstract idea and does not affect the generation of the data object and as such amounts to extra-solution activity, See MPEP § 2106.05(g).
“identify a geographic area associated with the first user” and “transmit the notification” as recited in claim 26 that is other than The elements of global positioning system receivers; a global positioning system device; the claim encompasses a user identifying location of a first user and provide a notification following instructions having the one or more devices be associated with the one or more users the first user selected to send the notification but for, the recitation of the generic computer components and that are similarly rejected because, neither of the claims, further, defined the abstract idea and do not further limit the claim to a practical application or provide an inventive concept such that the claims are subject matter eligible. 


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-9, 11-12, 14-22, and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Crankson, et.al., (US 2017/0259118 A1- hereinafter Crankson) in view of Malhotra (US 2016/0027325 A1) in view of Briggs et al. (US 2018/0207484 A1 – hereinafter Briggs)

Regarding Claim 1 (Currently Amended), Crankson teaches a system for verifying data of a user, comprising:
a non-transitory, computer-readable memory (Crankson: [claim 1], [0148]); 
one or more processors (Crankson: [FIGS. 1, 3, 7], [0114], [0148];
a first user device comprising a camera (Crankson: [0117]);
a computer-readable medium containing programming instructions that, when executed by the one or more processors (Crankson: [claim 1], [0148]), cause the system to:
acquire, from the first user device, a post which comprises … exercise data about the exercise performed by the first user Crankson discloses a system can receive [receive interpreted to mean acquire] from a user [user interpreted to mean a first user [present user interpreted to mean a first user] device [device], a post [post] in which the user [first user] shares workout information and workout data [workout data interpreted to mean exercise data] through a [device] (Crankson: [FIGS. 10A-10G, 13A- 13B, 14A -14F, 73, 74, 80], [0006], [0160], [0271], [0354- 0355], 
transmit a notification to a plurality of devices to initiate a verification process for the post, … Crankson discloses the system transmits [transmits] the post [post], where the post [post] can include, a message to one or more user's devices [a plurality of devices], for example, the post [post] can include a message of a challenge invitation [invitation interpreted to mean notification], see, FIG. 74 at step 7745, and, FIGS. 66B and 66D, to each of the one or more users devices [a see, FIGS. 80, 81, 82; the challenge invitation [notification] to initiate a response from the one or more users that the challenge invitation [notification] for the post [post] was accepted or declined, see, FIG. 74, at step 7450, or declined, see, FIG. 74, at step 7455; [to initiate a response from the one or more users that the challenge invitation for the post was accepted or declined interpreted to mean initiate a verification process] for the message in the post [post] (Crankson: [FIGS. 66B, 66D, 74, 80, 81, 82], [0354 - 0355])
receive one or more responses from one or more of the plurality of devices in response to the notification Crankson discloses a challenge matching system can determine one or more responses [one or more responses] from one or more of the users devices [one or more of the plurality of devices] that the invited users accepted the challenge, see, FIG. 74, at step 7450; or the invited users declined, see, FIG. 74, at step 7455, the challenge in response [response] to the invitation [notification], the responding users from their devices [plurality of devices] shown in icons at 7301 and 7303 (Crankson: [FIG. 74], [0354 - 0356]);
determine a verification device from the one or more of the plurality of devices based on the one or more responses Crankson discloses the challenge matching system can determine [determine] the invited users who have responded on their devices [devices interpreted to mean one or more of the plurality of devices] as to who accepted or declined in the responses [one or more responses], see, FIG. 74, at steps 7450 and 7455, to the invitation to the athletic challenge. As depicted in FIG. 66B, the first user's device is identified, i.e., STEVIE JOBS invited you to MAC vs PC CHALLENGE, the responder's device [verification device], i.e., RUN GUY, is identified based on the response based on the one or more responses], as shown, at ACCEPT IGNORE display options interface. And, see, FIG. 73, at 7301 and 7303, listing users that have see, FIG. 73, the responding users from their devices [plurality of devices] shown in icons at 7301 and 7303 (Clarkson: [FIG. 66B, 66D, 74], [0128], [0356])
Crankson discloses a user device comprising a camera, receiving a post of an exercise data, and verification of the exercise data, however does not expressly disclose receiving a post with image or video data and a verification of results indicated by an individual being a coach or a trainer. 
Malhotra teaches
cause the camera of the first user device to capture an image or video of an exercise performed by a first user Malhotra discloses an image capturing device [camera] processing image data [video] during activity performed by a user [exercise] and create a representation [video] data of the user created based received from the image capturing device (Malhotra: [0031], [0058], [0074], [0081]);
acquire, from the first user device, a post which comprises the image or video …data about the exercise performed by the first user Malhotra discloses image capturing device [camera] capturing movement performed by a user [exercise] and a device acquiring images [video] associated with a test [exercise] completion by a user (Malhotra: [0059], [0074], [0112], [156]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Crankson to provide a video or images [image data] captured by a camera for an exercise performed by a user and processing the image data performed by a user based on completion of the exercise, as taught by Malhotra which may help 

Crankson and Malhotra discloses images [video] data where data is identified meeting movement threshold (Malhotra: [0074]), and discloses a coach or a trainer for assisting a user to improve or enhance performance, however do not expressly discloses providing a verification by an individual using verification device associated with individual [trainer].
Briggs teaches 
wherein each of the plurality of devices is associated with one or more individuals who are registered with the system as a coach or a trainer Briggs discloses a virtual reality system comprising controllers associated with one or more operators [users] and similarly one or more trainers associated with a device (Briggs: [FIG. 1], [0013], [0025])
transmit a request to the verification device wherein the request comprises a request that the individual associated with the verification device provide a verification result for the post, wherein the verification result indicates whether the individual has verified the exercise
Briggs discloses a movement information [exercise] provided [transmitted] to a trainer system and trainer for obtaining a feedback [request verification] from physical therapist [trainer] detecting a user movement [training] using trainer controller [verification device] and determining if a criterion [verification results] is/are met and if the criterion is/are met, the individual [trainer] may certify [verify] the exercise (Briggs: [Fig. 4], [0015], [0017], [0027]-[0028], [0030]-[0031])
receive, from the verification device, data containing the verification result for the post Briggs discloses a certification approval [verification results] is provided [received] to the operator [user] (Briggs: [Fig. 4], [0031]);
transmit, to one or more user devices, the data containing the verification result to cause the one or more user devices to display an icon and the post simultaneously when the data satisfy a predetermined criterion, wherein the icon indicates whether the post has been verified by the verification process Briggs discloses a feedback [verification] of meeting training criterion [verification results] transmitted to a user indicated by a visual feedback icon [icon] based on certify the training sequence [post] has been verified by the user [trainer] or the training system  who received the user training sequence and initiate a request for a feedback provided to the user as an icon in a display, audio, and trainer approval (Briggs: [0023]-[0027], [0031])
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Crankson and Malhotra to provide verification feedback for certifying a training meeting criterion from a verification device associated with a trainer, as taught by Briggs which can help maximizing cost and difficulties related to scheduling a trainer or exercise (Briggs: [0022]).

Regarding Claim 2 (Currently Amended), the combination of Crankson, Malhotra, and Briggs teaches the system of claim 1, wherein the exercise data reflects the progress of the first user over prior exercise data Crankson discloses the system may analyze the workout data [exercise data] of the first user [first user] over a predefined time period such as a week, a month, 6 months or the like and identify [identify interpreted to mean reflects] an average amount of progress [progress] of the first user [first user] per week or day. The system may then suggest an 


Regarding Claim 3 (Original), the combination of Crankson, Malhotra, and Briggs teaches the system of claim 1, further comprising programming instructions that when executed cause the system to cause the one or more user devices to display the icon and the post on a leaderboard based on the predetermined criterion Crankson discloses a system [system] via a logic chart present multiple home screens to a user to view the icon [icon], and the post [post] see, FIGS. 66B and 66D, 73, 80 - 84, displayed on a leaderboard [leaderboard] can be displayed on one or more user devices [one or more user devices], see, FIGS. 73, 80, 84, 66B and 66D, based on the attributes [attributes interpreted to mean predetermined criterion], i.e., height, weight, gender, location, workout history, see, FIGS. 51C, 52A - 52H, which illustrate example calibration interfaces for the various attributes [predetermined criterion]. (Crankson: [FIGS. 10B, 51C, 52A ,56 – 57, 66B, 66D, 74, 80 - 84, 84, 87C], [0069], [0114], [0148], [0176], [0188], [0278], [0279], [0350], [0354- 0355]).


Regarding Claim 4 (Original), the combination of Crankson, Malhotra, and Briggs teaches the system of claim 1, wherein the predetermined criterion is an exercise type, a location, a gender, a body weight, an age, a group association, or a verification status Crankson discloses Crankson teaches the attribute [predetermined criterion] is a gender [gender, weight [body weight], height, an age [an age], a friends in a social net-working group [group association], or entities, or 


Regarding Claim 5 (Currently Amended), the combination of Crankson, Malhotra, and Briggs teaches the system of claim 1, further comprising programming instructions that when executed cause the system to cause the one or more user devices to display the icon and the post on a leaderboard associated with a group formed by the first user Crankson discloses groups [group], groups of friends, or entities, defined by the first user [first user], depicting the first user [first user] requests to challenge other users to the challenge; and, see, FIGS. 80 and 73 depicting the leaderboard [leaderboard] associated with a group [group] formed by the first user [first user], i.e. FIG. 80, first user Xyz and group [group] users C, F, E, G, etc.; and FIG. 73, first user [first user] SPEED KING, and the group [group] KLUSH 17, TIMDAWSON, BUCKLY/WHEELER (Crankson: [Fig 66B, 66D, 74, 80, 82, 84], [0306]; a user may define his or her own groups and categorize other users ( e.g., friends) in those groups, [0354]).


Regarding Claim 6 (Currently Amended), the combination of Crankson, Malhotra, and Briggs teaches the system of claim 1, further comprising programming instructions that when executed cause the system to cause the one or more user devices to display the icon and a post on the leaderboard associated with a user who is spotted by the first user Crankson teaches associated with tagging [spotted] a user [a user] within the workout group or workout community by the first user [first user]; and tagged [spotted] user's performance data can be shared and posted as part of 


Regarding Claim 7 (Currently Amended), the combination of Crankson, Malhotra, and Briggs teaches the system of claim 1, further comprising programming instructions that when executed cause the system to cause the one or more user devices to display the icon and a post on the leaderboard associated with a user who is spotting the first user Crankson discloses a user [a user], who is tagging [spotting] i.e., a coach, where the first user [first user] selects a coach or coaching instructions, see, FIGS. 42A, 20E, 20H, and Par., [0176], defining a desired run type, distance, pace, and the like (Crankson: [FIGS. 66B, 66D, 74, 78A- 78B, 80, 82, 84], [0176], [0306], [0354], [0288]).


Regarding Claim 8 (Original), the combination of Crankson, Malhotra, and Briggs teaches the system of claim 1, wherein the verification result further comprises a comment from a user of the verification device Crankson discloses the [verification result] further comprises a comments [comments] or notes from other users [a user] of the verification device [interpreted to 


Regarding Claim 9 (Original), the combination of Crankson, Malhotra, and Briggs teaches the system of claim 1, wherein the one or more user devices are associated with one or more users selected by the first user Crankson discloses first user may choose [select] to share workout information with one or more user devices [devices], i.e., mobile phones which are associated with one or more users (Crankson: [FIGS. 54A- 54B, 55A- 55B], [0271]).


Regarding Claim 11 (Original), the combination of Crankson, Malhotra, and Briggs teaches the system of claim 1, wherein the first user is an athlete Crankson discloses the first user [first user] is an athlete [athlete] (Crankson: [0005]).


Regarding Claim 12 (Original), the combination of Crankson, Malhotra, and Briggs teaches the system of claim 1, wherein the exercise is bench press, chest supported row, pushdown, bent press, push press, overhead press, deadlift, fly, biceps curl, lying triceps extensions, or back squat Crankson discloses the exercise is running, walking, weight lifting, and some device or exercise equipment [exercise equipment interpreted to include any one of a device to perform a bench press, chest supported row, pushdown, bent press, push press, overhead press, deadlift, fly, biceps curl, lying triceps extensions, or back squat] being manipulated by the user, such as speed 


Regarding Claim 14 (Currently Amended), Crankson teaches a method for verifying exercise data of a user, comprising:
transmitting a notification to a plurality of devices to initiate a verification process for the post transmit a notification to a plurality of devices to initiate a verification process for the post, … Crankson discloses the system transmits [transmits] the post [post], where the post [post] can include, a message to one or more user's devices [a plurality of devices], for example, the post [post] can include a message of a challenge invitation [invitation interpreted to mean notification], see, FIG. 74 at step 7745, and, FIGS. 66B and 66D, to each of the one or more users devices [a plurality of devices] which are connected on line with an athletic activity service devices or a mobile device, mobile phone, see, FIGS. 80, 81, 82; the challenge invitation [notification] to initiate a response from the one or more users that the challenge invitation [notification] for the post [post] was accepted or declined, see, FIG. 74, at step 7450, or declined, see, FIG. 74, at step 7455; [to initiate a response from the one or more users that the challenge invitation for the post was accepted or declined interpreted to mean initiate a verification process] for the message in the post [post] (Crankson: [FIGS. 66B, 66D, 74, 80, 81, 82], [0354 - 0355])
receiving one or more responses from one or more of the plurality of devices in response to the notification Crankson discloses a challenge matching system can determine one or more responses [one or more responses] from one or more of the users devices [one or more of the plurality of devices] that the invited users accepted the challenge, see, FIG. 74, at step 7450; or the 
determining a verification device from the one or more of the plurality of devices based on the one or more responses Crankson discloses the challenge matching system can determine [determine] the invited users who have responded on their devices [devices interpreted to mean one or more of the plurality of devices] as to who accepted or declined in the responses [one or more responses], see, FIG. 74, at steps 7450 and 7455, to the invitation to the athletic challenge. As depicted in FIG. 66B, the first user's device is identified, i.e., STEVIE JOBS invited you to MAC vs PC CHALLENGE, the responder's device [verification device], i.e., RUN GUY, is identified based on the response based on the one or more responses], as shown, at ACCEPT IGNORE display options interface. And, see, FIG. 73, at 7301 and 7303, listing users that have responded; see, FIG. 60 B, at 2 invitees at 6013 identified; FIGS. 64A and 64B; FIGS. 77 and 78, depict identification of responder's device [verification device] ABC+ run with XYZ device as the two devices have completed synchronization. And, see, FIG. 73, the responding users from their devices [plurality of devices] shown in icons at 7301 and 7303 (Clarkson: [FIG. 66B, 66D, 74], [0128], [0356])
Crankson discloses a user device comprising a camera, receiving a post of an exercise data, and verification of the exercise data, however does not expressly disclose receiving a post with 
Malhotra teaches
causing a camera of a first user device to capture an image or video of an exercise performed by a first user Malhotra discloses an image capturing device [camera] processing image data [video] during activity performed by a user [exercise] and create a representation [video] data of the user created based received from the image capturing device (Malhotra: [0031], [0058], [0074], [0081]);
acquiring, from the first user device, a post which comprises the image or video and exercise data about the exercise performed by the first user Malhotra discloses image capturing device [camera] capturing movement performed by a user [exercise] and a device acquiring images [video] associated with a test [exercise] completion by a user (Malhotra: [0059], [0074], [0112], [156]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Crankson to provide a video or images [image data] captured by a camera for an exercise performed by a user and processing the image data performed by a user based on completion of the exercise, as taught by Malhotra which may help athletics improving their performance by receiving a proper training and address exercise deficiencies  (Malhotra: [0002]-[0003]).
Crankson and Malhotra discloses images [video] data where data is identified meeting movement threshold (Malhotra: [0074]), and discloses a coach or a trainer for assisting a user to 
Briggs teaches 
wherein each of the plurality of devices is associated with one or more individuals who are registered with the system as a coach or trainer Briggs discloses a virtual reality system comprising controllers associated with one or more operators [users] and similarly one or more trainers associated with a device (Briggs: [FIG. 1], [0013], [0025])
transmitting a request to the verification device wherein the request comprises a request that the individual associated with the verification device provide a verification result for the post, wherein the verification result indicates whether the individual has verified the exercise Briggs discloses a movement information [exercise] provided [transmitted] to a trainer system and trainer for obtaining a feedback [request verification] from physical therapist [trainer] detecting a user movement [training] using trainer controller [verification device] and determining if a criterion [verification results] is/are met and if the criterion is/are met, the individual [trainer] may certify [verify] the exercise (Briggs: [Fig. 4], [0015], [0017], [0027]-[0028], [0030]-[0031])
receiving, from the verification device, data containing the verification result for the post Briggs discloses a certification approval [verification results] is provided [received] to the operator [user] (Briggs: [Fig. 4], [0031])
transmitting, to one or more user devices, the data containing the verification result to cause the one or more user devices to display an icon and the post simultaneously when the data Briggs discloses a feedback [verification] of meeting training criterion [verification results] transmitted to a user indicated by a visual feedback icon [icon] based on certify the training sequence [post] has been verified by the user [trainer] or the training system  who received the 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Crankson and Malhotra to provide verification feedback for certifying a training meeting criterion from a verification device associated with a trainer, as taught by Briggs which can help maximizing cost and difficulties related to scheduling a trainer or exercise (Briggs: [0022])

Regarding Claims 15-22 and 24-25, the claims repeat substantially the same limitations in Claims 2-9 and 11-12 As such, claims 15-22 and 24-25 are rejected for substantially the same reasons given for claims 2-9 and 11-12, and are incorporated herein.

Regarding Claims 26 (New) the combination of Crankson, Malhotra, and Briggs the system of claim 1, wherein:
the one or more processors comprise one or more global positioning system receivers Crankson discloses a mobile phone [utilized for global positioning system receivers] (Crankson: [0004], [0133], [0148])
the first user device further comprises a global positioning system device Crankson discloses a user [first user] mobile phone [utilized for global positioning system device] (Crankson: [0004], [0149]);
the computer-readable medium further comprises one or more programming instructions that, when executed by the one or more processors, causes the system to:
identify a geographic area associated with the first user by receiving, by one or more of the one or more global positioning system receivers location data from the global positioning system device, Crankson discloses using identifying a geographical area associated with a user that defines a location specific information such as coordinates, zip code, etc. (Crankson: [0149]-[0150]; The user location may automatically be determined using GPS, [0177], [0201], [0227])
transmit the notification to the plurality of devices, wherein the plurality of devices are located within the geographic area. Crankson discloses a workout information shared with other users using the same route [geographic area] (Crankson: [0226], [0243])


Claim(s) 13 is rejected under 35 U.S.C. 103 as being unpatentable over Malhotra (US 2016/0027325 A1) in view of Briggs et al. (US 2018/0207484 A1 – hereinafter Briggs)

Regarding Claim 13 (Currently Amended), Malhotra teaches a system for verifying exercise data of a user, comprising:
a non-transitory, computer-readable memory (Malhotra: [0066], [0069]);
one or more processors (Malhotra: [0066], [0069]); and
a camera (Malhotra: [0061], [0081]);
a display device (Malhotra: [0042], [0052]);
a computer-readable medium containing programming instructions that, when executed by the one or more processors (Malhotra: [0041], [0066]), cause the system to:
cause the camera to capture an image or video of an exercise performed by a first user transmit, to a server device Malhotra discloses an image capturing device [camera] processing 
a post comprising the image or video and exercise data about the exercise performed by the first user Malhotra discloses image capturing device [camera] capturing movement performed by a user [exercise] and a device acquiring images [video] associated with a test [exercise] completion by a user (Malhotra: [0059], [0074], [0112], [156]).
Malhotra discloses images [video] data where data is identified meeting movement threshold (Malhotra: [0074]), and discloses a coach or a trainer for assisting a user to improve or enhance performance, however do not expressly discloses providing a verification by an individual using verification device associated with individual [trainer].

Briggs teaches
a request to have the post verified by a second user who is registered with the system as a coach or a trainer Briggs discloses a virtual reality system comprising controllers associated with one or more operators [users] and similarly one or more trainers associated with a device [verification device] where a movement information [exercise] provided [transmitted] to a trainer system and trainer for obtaining a feedback [request verification] from physical therapist [trainer] (Briggs: [FIG. 1], [0013], [0015], [0017] [0025])
receive, from the server device, data containing the post and a verification result from the second user, wherein the verification result indicates that the second user has verified the exercise Briggs discloses a movement information [exercise] provided [transmitted] to a trainer system and trainer for obtaining a feedback [request verification] from physical therapist [trainer] detecting a 
display, the post and an icon via the display device, wherein the icon indicates that the post has been verified by the second user Briggs discloses a feedback [verification] of meeting training criterion [verification results] transmitted to a user indicated by a visual feedback icon [icon] based on certify the training sequence [post] has been verified by the user [trainer] or the training system  who received the user training sequence and initiate a request for a feedback provided to the user as an icon in a display, audio, and trainer approval (Briggs: [0023]-[0027], [0031]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Malhotra to provide verification feedback for certifying a training meeting criterion from a verification device associated with a trainer, as taught by Briggs which can help maximizing cost and difficulties related to scheduling a trainer or exercise (Briggs: [0022]).


Response to Amendment
Applicant's arguments filed 02/18/2021 have been fully considered; however the Examiner has considered the Applicant’s arguments but does not find them persuasive for at least the following reasons: 
In the remarks, Applicant argues in substance that:
Drawing Objection on page 10-11. In light of the amended/corrected specifications filed on 02/18/2021, drawings will be entered and are accepted. 

Specifications Objections on page 11. In light of the amended/corrected specifications filed on 02/18/2021, specifications will be entered and are accepted. 

Claims Objections on page 12. In light of the amended/corrected claims, claims will be entered and are accepted. 

Applicant's arguments with respect to the 35 U.S.C. § 112 (b) rejection on page 12. Examiner withdraws the 112(b) in-light of the new (amended) claims and clarifications.

Applicant's arguments with respect to the 35 U.S.C. § 101 rejection on page 13-14.
Applicant argued that the amended claims provide a practical application for interconnecting plurality of devices for verifying exercise data, Examiner respectfully disagree. The claims are given there broadest reasonable interpretation for the purpose of determining whether they encompass a judicial exception. The steps outlined in the claim include sharing and communicating information between generic devices to check the information and response accordingly and to be displayed on the generic device. Therefore, because the broadest reasonable interpretation encompasses organizing human activity steps, it is respectfully maintained that the claims encompass patent-ineligible subject matter. The amended claims recited using a generic devices that communicate over a network and data provided via a user input which is similar to the communication between users using network (e.g. sms). Causing a camera to capture images amount to no more than “apply it” and is an integrated tool for obtaining image information and process it based on instruction determined by a program 
Applicant argued that the additional elements provide significantly more using computer technology as recited in the court case In Freeny v. Murphy Oil Corp. (E.D. Tex. May 22, 2015). The mentioned court case is directed to automatically controlling location prices displayed based on received data analyzed by pricing algorithm. The court finds that the specifications provides a specific guidance that shows how values are calculated using pricing change algorithm and using the analysis of the algorithm to automatically change the location of prices which provides “means for … changing…”, and using specific devices operated in a specific manner, which is different from the conventional operation of displaying values at a chosen display area/location. In contrast, the claimed process does not provide or disclose a technology improvement rather provides a process for sharing user(s) data. The Applicant specifications discloses receiving a user input for an exercise data and sending a request to another device to provide an input from a second user such as accept or deny first user data which is similar to process of sharing and inviting user to connect using a generic devices and generic network connection (see Applicant, [0040]-[0041], [0072], [0074]), Therefore, it is respectfully submitted that the claimed invention is not analogous to that of In Freeny v. Murphy Oil Corp. (E.D. Tex. May 22, 2015).
Hence, Examiner remains the 101 rejections of claims 1-9, 11-22, and 24-26, which have been updated to address Applicant's amendments.

Applicant's arguments with respect to the 35 U.S.C. § 102 rejection on page 14-18.


Applicant's arguments with respect to the 35 U.S.C. § 103 rejection on page 14-18
In response to the applicant argument that “Crankson does not teach initiating a verification process with a coach or a trainer that includes transmitting a post comprising an image or video of a user performing an exercise and exercise data associated with the exercise to a device associated with the coach or trainer” as recited, Examiner respectfully disagree. While the examined claims are given there broadest reasonable interpretation, the reference Crankson disclosing the same concept of sharing information with another user (e.g. exercise) and the second user may response to the first user request. Moreover, the applicant argument is directed to a new features that include obtaining exercise image/video data using a camera and sharing with a trainer or coach to obtain an approval or verification of the data. Examiner has added new references as “Malhotra” teaching using a camera to obtain exercise information and “Briggs” teaching verification process of a training data. As such, Applicant's argument regarding the reference “Crankson” is moot. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alaaeldin Elshaer whose telephone number is (571)272-8284.  The examiner can normally be reached on M-Th 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 





/A.M.E./Examiner, Art Unit 3626     

/FONYA M LONG/Supervisory Patent Examiner, Art Unit 3626